 Case 3:19-cv-02717-X-BN Document 23 Filed 05/15/20            Page 1 of 3 PageID 160



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 FOLARIN HENRY ALABI,                           §
                                                §
         Petitioner,                            §
                                                §
 v.                                             §   Civil Action No. 3:19-CV-02717-X-BN
                                                §
 DHS-ICE,                                       §
                                                §
         Respondent.                            §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
              RECOMMENDATION OF THE UNITED STATES
                       MAGISTRATE JUDGE

       After reviewing de novo all relevant matters of record in this case, including

the United States Magistrate Judge’s proposed findings of fact and recommendations

[Doc. No. 21] and petitioner Folarin Alabi’s objection [Doc. No. 22], in accordance with

28 U.S.C. § 636(b)(1), the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the

findings and conclusions of the Court.

       In his petition for writ of habeas corpus [Doc. No. 3], plaintiff Alabi alleges that

the immigration judge made a procedural error in deciding not to approve his release

on bond and requests that he be released pending the completion of his immigration

case. Alabi subsequently filed a motion to expedite the hearing of this case [Doc. No.

16].

       On April 29, 2020, the Magistrate Judge entered proposed findings of fact and

recommendations recommending that the Court grant the motion to expedite and


                                            1
 Case 3:19-cv-02717-X-BN Document 23 Filed 05/15/20                      Page 2 of 3 PageID 161



deny the habeas petition. On May 8, 2020, Alabi filed an objection, which reiterates

his case that his prolonged detention of over 20 months is unconstitutional because

it is discretionary and unreasonable. The objection also notes that he has applied for

a second bond redetermination.

        The Magistrate Judge addresses Alabi’s objection concerning prolonged

detention in his discussion of Hachicho v. McAleenan, 1 which states that prolonged

detention with adequate procedural protections—such as being given a bond hearing

and opportunities to appeal bond decisions—does not violate the Constitution. 2

Hachicho also states that the “reasonableness” of the detention is not the correct test

to use in evaluating constitutionality of discretionary detentions conducted pursuant

to 8 U.S.C. § 1226(a). 3 The “reasonableness test” is only appropriate for mandatory

detentions conducted pursuant to 8 U.S.C. § 1226(c). 4 Here, Alabi has been given

adequate procedural protections: he was given a bond hearing and he appealed the

decision of that hearing. Indeed, after receiving an adverse determination on appeal,

he is now seeking a second hearing.               As to whether his prolonged detention is

reasonable, the “reasonableness test” under 8 U.S.C. § 1226(a) is inapplicable to

discretionary detentions—such as this one.

        Accordingly, the Court hereby DENIES Alabi’s petition for habeas relief. By


       2019 WL 5483414 (C.D. Cal. Oct. 18, 2019) (Kato, M.J.) adopted by Hachicho v. McAleenan,
        1

2019 WL 5455722 (C.D. Cal. Oct. 22, 2019) (Phillips, J.).
        2   See generally 2019 WL 5483414 at *4–5.
        3See id. (“The ‘reasonableness test’ Petitioner presents is inapplicable, because it is derived
from cases involving a different statutory source of detention, 8 U.S.C. § 1226(c).” (citation omitted)).
        4 See id. (“Section 1226(c) applies to criminal aliens subject to mandatory detention who are

not entitled to bond hearings.” (citation omitted)).

                                                     2
 Case 3:19-cv-02717-X-BN Document 23 Filed 05/15/20     Page 3 of 3 PageID 162



separate judgment, the Court will dismiss this case without prejudice for lack of

jurisdiction.



       IT IS SO ORDERED this 15th day of May 2020.




                                            _________________________________
                                            BRANTLEY STARR
                                            UNITED STATES DISTRICT JUDGE




                                       3
